Dixon, C. J.
In England the power of the king, as uni*656versal guardian of tlie estates and persons of infants, was delegated to and exercised by tlie chancellor. Upon the separation, the same jurisdiction was vested in and exercised by the courts of chancery in this country. In the matter of William Nicoll, an infant, 1 Johns. Ch., 24 ; In the matter of Ichabod Andrews, an infant, id., 99. The constitution, art. VII, sec. 8, provides that “the circuit courts shall have original jurisdiction in all matters, civil and criminal, within this state, not excepted in this constitution, and not hereafter prohibited by law, and appellate jurisdiction from all inferior courts and tribunals, and a supervisory control over the same.” This includes the original jurisdiction previously possessed by the courts of chancery, and, of course, that of appointing and removing guardians over the persons and estates of infants, unless excepted in the constitution or since prohibited by law. It is not excepted in the constitution, nor has it since been prohibited by law. The statute, R. S., ch. 112, which provides that the judge of the county court in each county may appoint guardians to minors and others, and regulates the exercise of such power by the county judges, is not prohibitory. It does not forbid the exercise of the same jurisdiction by the circuit courts, and hence the jurisdiction conferred upon the county judges is concurrent with that of the circuit courts over the same subject. In the matter of Frits and others, infants, 2 Paige, 374; In the matter of Dyer, an infant, 5 id., 534.
The objection that the circuit court had no jurisdiction being the only one taken on this appeal, and it appearing that the court had jurisdiction, the order appealed from must be affirmed.
By the Court. — Order affirmed.